Citation Nr: 0942218	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  08-22 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating higher than 70 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than December 7, 
2005, for the award of a total disability rating for 
compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from November 2001 and October 2006 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office (RO) 
that granted service connection for PTSD and assigned an 
initial 50 percent rating, effective November 17, 2000, and 
granted entitlement to a TDIU, effective December 7, 2005.  

In October 2009, the Veteran testified before the Board at a 
hearing that was held via videoconference from the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In November 2001, the RO granted service connection for PTSD 
and assigned a 50 percent disability rating.  In December 
2001, the Veteran disagreed with this rating and argued that 
his PTSD "should be rated at least 70 percent disabling."  
In January 2003, the RO increased the rating from 50 to 70 
percent disabling, effective November 17, 2000, and indicated 
that the benefits sought on appeal were granted in full.  The 
Board observes, however, that a Veteran is presumed to seek 
the maximum available benefit for a disability, and higher 
schedular evaluation of 100 percent was available of for his 
PTSD.  Thus, his PTSD claim seeking a higher evaluation 
remained in appellate status.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

Because the RO determined that the appeal was resolved, a 
Statement of the Case (SOC) was not issued to the Veteran on 
this issue.  Where a notice of disagreement has been filed 
with regard to an issue and an SOC has not been issued, the 
appropriate Board action is to remand the issue for issuance 
of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the Veteran's claim of entitlement to an 
effective date earlier than December 7, 2005, for TDIU, the 
Board finds that this claim is inextricably intertwined with 
the Veteran's pending claim for an initial rating higher than 
70 percent for PTSD.  The appropriate remedy where a pending 
claim is inextricably intertwined with claim currently on 
appeal is to defer adjudication of the claim on appeal 
pending the adjudication of the inextricably intertwined 
claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.

1.  Send the Veteran a statement of the 
case regarding his claim for a higher 
initial rating for PTSD.  The Veteran is 
hereby notified that, following the 
receipt of the Statement of the Case 
concerning this issue, a timely 
substantive appeal must be filed if 
appellate review by the Board is desired.  

2.  Then, readjudicate the claim for an 
earlier effective date for TDIU.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case. Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




